Case 1:19-cv-01023-SOH Document 38                            Filed 03/04/20 Page 1 of 3 PageID #: 623



                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        EL DORADO DIVISION


STEPHEN E. SLAUGHTER                                                                                     PLAINTIFF

v.                                             Case No. 1:19-cv-1023

COLUMBIA MUTUAL INSURANCE
COMPANY d/b/a COLUMBIA INSURANCE
GROUP                                                                                                 DEFENDANT

                                                        ORDER

           Before the Court is Plaintiff’s Motion to Remand. ECF No. 13. Defendant Columbia

Mutual Insurance Company (“CMIC”) has filed a response. ECF No. 15. Plaintiff has filed a

reply. ECF No. 37. The Court finds that the matter is ripe for consideration.

           This putative class action lawsuit arises out of a motor vehicle accident that rendered

Plaintiff’s 2003 Chevrolet Silverado C1500 truck a total loss. Plaintiff alleges that CMIC failed

to pay the actual cash value of his totaled vehicle because it utilized a valuation report

(“AudaExplore Report”) which it allegedly knew undervalued claims.

           On March 1, 2019, Plaintiff filed in state court his initial complaint against Columbia

Insurance Group, seeking unspecified amounts of compensatory and punitive damages and

attorneys’ fees. ECF No. 4. On April 22, 2019, Plaintiff filed an amended complaint in state

court, also seeking unspecified amounts of compensatory and punitive damages and attorneys’

fees. ECF No. 7. The amended complaint named only CMIC as a defendant, and Columbia

Insurance Group was subsequently dismissed from the case on April 29, 2019, which is the same

day that CMIC was served with the amended complaint. ECF No. 10.

           On May 22, 2019, CMIC removed the case to this Court, invoking federal diversity

jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §§ 1332(d), 1453. 1 ECF


1
    “CAFA expands federal diversity jurisdiction to include class actions in which more than $5 million is in controversy
Case 1:19-cv-01023-SOH Document 38                            Filed 03/04/20 Page 2 of 3 PageID #: 624



No. 2. Plaintiff then filed the instant Motion to Remand (ECF No. 13), arguing that CMIC’s

notice of removal was untimely because it was filed more than thirty days after CMIC received

notice of the original complaint. 2 CMIC argues that the thirty-day removal period was never

triggered because the removability of this case was not ascertainable from the allegations in the

initial complaint.

         The thirty-day removal period of 28 U.S.C. § 1446(b) “begins running upon receipt of the

initial complaint only when the complaint explicitly discloses the plaintiff is seeking damages in

excess of the federal jurisdictional amount.” Pirozzi, 938 F.3d at 985 (quoting In re Willis, 228

F.3d 896, 897 (8th Cir. 2000)). “If the complaint contains no such disclosure, the time limit

begins to run when the removing defendant ‘receives from the plaintiff an amended pleading,

motion, order, or other paper from which the defendant can unambiguously ascertain that the

CAFA jurisdictional requirements have been satisfied.’” Id. (quoting Gibson v. Clean Harbors

Envtl. Servs., Inc., 840 F.3d 515, 519 (8th Cir. 2016)). “Although a defendant has a duty to ‘apply

a reasonable amount of intelligence to its reading’ of any such document received from the

plaintiff, a defendant has no duty ‘to search its own business records or perform an independent

investigation into a plaintiff’s indeterminable allegations to determine removability.’” Gibson,

840 F.3d at 519 (quoting Graiser v. Visionworks of Am., Inc., 819 F.3d 277, 285 (6th Cir. 2016)).

“‘If removability is not apparent from the allegations of . . . such document sent from the plaintiff,’

. . . [the] thirty-day time period does not begin to run.” Id. (quoting Cutrone v. Mortg. Elec.

Registration Sys., Inc., 749 F.3d 137, 143 (2d Cir. 2014)).

         In the present case, neither the initial nor amended complaint disclosed an aggregate



if ‘any member of a class of plaintiffs is a citizen of a State different from any defendant.” Pirozzi v. Massage Envy
Franchising, LLC, 938 F.3d 981, 983 (8th Cir. 2019) (citing 28 U.S.C. § 1332(d)(2)(A)).
2
  Plaintiff does not challenge CMIC’s allegation in its notice of removal that more than $5 million is in controversy.
                                                          2
Case 1:19-cv-01023-SOH Document 38                  Filed 03/04/20 Page 3 of 3 PageID #: 625



amount in controversy. Both complaints simply alleged that “millions of dollars [were saved]

each year at the expense of the insureds” due to CMIC’s undervaluing of insureds’ vehicles

following a total loss claim. (ECF No. 4, p. 1, ECF No. 7, p. 2). Neither complaint specified the

size of the putative class nor the amount demanded by each putative class member. Plaintiff’s

allegation that “millions of dollars were saved each year at the expense of the insureds” is not

sufficient information that would allow CMIC to “unambiguously ascertain” that more than $5

million was in controversy. Thus, when CMIC investigated and filed a notice of removal based

on the results of its own amount-in-controversy investigation, the notice was timely because the

thirty-day removal period had not yet been triggered.

       Accordingly, the Court finds that Plaintiff’s Motion to Remand (ECF No. 13) should be

and hereby is DENIED.

       IT IS SO ORDERED, this 4th day of March, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                3
